Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on January 5, 2021 has been entered. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed October 6, 2020. Claims 1-2, 4-6, and 9 remain pending in the current application.
Response to Arguments
	With respect to the Drawing objection made in the previous Non-Final Office Action, it is agreed that 37 CFR 1.84(u) notes that with respect to a where a single drawing is used, it must not be numbered and the abbreviation Fig. must not appear. Thus the submitted drawing is in compliance with USPTO guidelines and the objection is withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art to the claims is Chongjun, Deng, and Pu:
Chongjun et al. “Separation of the Metals in Precious Lead by Vacuum Distillation Process”, Precious Metals, November 2014, Vol 35, No. S1 with provided USPTO translation hereinafter Chongjun
Deng et al. (CN 109055765A with provided Espacenet machine translation) hereinafter Deng
Pu et al. “Study on Vacuum Metallurgy Process of Recovering Rare and Noble Metal from Lead Anode Mud”, Journal of Yunnan Metallurgy, Vol. 39, No. 5 (Sum. 224), Oct. 2010 with provided USPTO translation hereinafter Pu

Chongjun discloses a process of vacuum distillation for the separation for lead, silver, copper, bismuth, and stibium (Chongjun, abstract). Chongjun discloses a vacuum distillation process where the temperature is 800 degrees C, the holding time is more than 2 hours and the system pressure is 10 to 20 Pa (Chongjun, abstract). Chongjun discloses a further vacuum distillation of the volatile components (i.e. the Pb/Sb/Bi alloy) and subjecting the silver/copper alloy to oxidation refining (Chongjun, Fig 1, pg. 5 of translation) However, Chongjun does not disclose the oxidation refining the lead-bismuth alloy and electrolyzing steps for refining copper nor does it disclose the claimed composition of the noble lead notably lacking arsenic and thereby not disclosing the vacuum distillation and condensing of arsenic. Chongjun also does not disclose a second vacuum distillation where the residue containing silver and copper are separated from one another. Thus, Chongjun does not read upon claim 1. 
	Deng discloses a method for recovering refined bismuth from noble lead (Deng, abstract). Deng discloses vacuum distilling noble lead to obtain lead-bismuth alloy (Deng, claim 1). Deng discloses prepared lead-bismuth alloy is directly cast into a tantalum anode plate I, and then separately electrolyzed (Deng, claim 1). Deng discloses that the vacuum distillation is carried out at 940-960 degrees C and 10-20 Pa (Deng, claim 3). Deng also discloses that the current density in the electrolyte is 110-180A/m2 (Deng, claim 4). However, Deng does not disclose vacuum distilling arsenic and the composition it discloses for noble lead contains Pb 40-60 wt%, Sb 13-16 wt%, Cu 3-5 wt%, Bi 8-25 wt%, Ag 15-20 wt% which also does not contain arsenic. Thus Deng does not read upon claim 1. 
	Pu relates to a study on the separation of noble lead by vacuum metallurgy processes (Pu, abstract). Pu discloses vacuum distillation of noble lead at less than 20 Pa pressure, 800-1000°C, conducting the distillation for 3-4 hours, and feeding 50 kg of raw material (Pu, Table 
	Thus, neither Chongjun, Deng, nor Pu disclose where arsenic is 15-40% nor does it disclose condensing arsenic in the vacuum distilling process. Further none of these references disclose a second vacuum distillation process applied to the residue from the first vacuum distillation to separate a silver rich alloy from a copper alloy. Thus, even when taken together, the prior art does not disclose the limitations of claim 1. Therefore claim 1 is free from the art. As claims 2, 4-6, and 9 depend from claim 1, claims 2, 4-6, and 9 are also free from the art due at least to their dependency from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        


/JOSHUA S CARPENTER/Examiner, Art Unit 1733